 


114 HR 5122 IH: To prohibit further action on the proposed rule regarding testing of Medicare part B prescription drug models.
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5122 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2016 
Mr. Bucshon (for himself, Mr. Dold, Mr. Boustany, Mr. Tom Price of Georgia, and Mr. Shimkus) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit further action on the proposed rule regarding testing of Medicare part B prescription drug models. 
 
 
1.Prohibition of further action on proposed rule regarding testing of Medicare part B prescription drug modelsThe Secretary of Health and Human Services may not take any action to finalize, implement, or enforce the proposed rule entitled Medicare Program; Part B Drug Payment Model (81 Fed. Reg. 13230 (March 11, 2016)).   